UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4634



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ALLEN GAYLORD GRAVES,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-04-448)


Submitted:   February 17, 2006            Decided:   March 10, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Greensboro, North
Carolina, for Appellant. Michael Francis Joseph, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Allen Gaylord Graves appeals his convictions and seventy-

month sentence imposed following his guilty plea to four counts of

bank robbery, in violation of 18 U.S.C. § 2113(a) (2000).         Graves’

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), stating that there were no meritorious grounds for

appeal but questioning whether the court should have recused itself

because it owned a small percentage of stock in one of the victim

banks.    Graves was notified of his opportunity to file a pro se

supplemental brief but has not done so.           Finding no error, we

affirm.

           Because Graves did not object to his sentence below, we

review it for plain error.       See Fed. R. Crim. P. 52(b).      To meet

the plain error standard:        (1) there must be an error; (2) the

error must be plain; and (3) the error must affect substantial

rights.   United States v. Olano, 507 U.S. 725, 732-34 (1993).          If

the three elements of plain error are met, this court exercises its

discretion to notice error only if the error seriously affects “the

fairness, integrity, or public reputation of judicial proceedings.”

Id. at 736 (citation omitted).

           In United States v. Sellers, 566 F.2d 884, 887 (4th Cir.

1977), we noted that in accordance with 28 U.S.C. § 455, a judge

“shall    disqualify   himself    in   any   proceeding   in   which   his

impartiality might reasonably be questioned.”         Further, a judge


                                  - 2 -
shall disqualify himself when “[h]e knows that he, individually or

as a fiduciary, or his spouse or minor child residing in his

household, has a financial interest in the subject matter in

controversy or in a party to the proceeding, or any other interest

that    could   be   substantially    affected     by   the    outcome      of   the

proceeding.”     28 U.S.C. § 455(b)(4).        However, for recusal to be

mandatory, there must be a “reasonable factual basis for doubting

the judge’s impartiality.”           Sellers, 566 F.2d at 887 (citation

omitted).

            Here, the district court informed Graves on two occasions

that it owned a small percentage of stock in one of the victim

banks, gave Graves the opportunity to object, and Graves did not do

so.     After   a    comprehensive    hearing,     during     which   the    court

considered Graves’ individual circumstances, the court sentenced

Graves at the low end of the guidelines range.                We therefore find

no     “reasonable     factual   basis       for   doubting       the    judge’s

impartiality.”       Thus, the district court did not err when it did

not voluntarily recuse itself.          Even if plain error occurred, we

conclude the error did not affect Graves’ substantial rights

because his sentence was at the lowest end of a properly calculated

guidelines range.      For the same reason, we also conclude that his

sentence was reasonable. See United States v. Green, ___ F.3d ___,

2006 WL 267217 (4th Cir. Feb. 6, 2006) (No. 05-4270).




                                     - 3 -
           In accordance with the requirements of Anders, we have

reviewed   the   entire   record   in   this   case   and   have   found   no

meritorious issues for appeal.          Accordingly, we affirm Graves’

convictions and sentence.     This court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court

of the United States for further review.         If the client requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.        Counsel’s motion must state that

a copy thereof was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                   - 4 -